VIA SEDAR March 5, 2010 Alberta Securities Commission British Columbia Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Autorité des Marches Financiers Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Superintendent of Securities, Prince Edward Island Securities Commission of Newfoundland Dear Sirs: Re:Baytex Energy Trust Annual General Meeting of Unitholders We are pleased to advise you of the details of the upcoming meeting of the unitholders of Baytex Energy Trust: Issuer: Baytex Energy Trust Meeting Type: Annual General Meeting ISIN – Trust Units:
